DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 



Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. Applicant argues that Morozov does not disclose a planar chip is not found persuasive.  Morozov discloses a rectangular chip (Fig. 2B; [0053]) which reads on a planar chip.
Regarding applicant’s argument that a reason for combining was not articulated and there is no reason to combine.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
In response to applicant's argument that Morozov does not disclose two illumination zones, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It should be noted that Morozov was applied for the shape of the chip and the two illumination zones are taught by Davis. 
In response to applicant's argument on page 7 and 8 that Morozov does not teach a flow chamber illuminated through an objective, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Again Morozov was applied for the teaching of the chip.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the claims stand rejected.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2002/0102595 A1 – hereafter ‘595) in views of Patt (US 2011/0204256 A1 – hereafter ‘256), Pratt et al. (US 2010/0193704 A1 – hereafter ‘704) and Morozov (US 2006/0263269 A1 – hereafter ‘269).
‘595 discloses a method for detecting nucleic acids (Abstract) that includes the following limitations for claim 1: 
“A system”: The system of ‘595 (Fig. 1) is being interpreted as the system of the instant application.  
“at least two excitation lasers configured to emit excitation light”: ‘595 discloses two laser beams (beams 14; [0075]). These lasers emit an excitation light. 
“an objective, wherein the at least two excitation lasers have different orientations relative to the objective such that the excitation light emitted from the at least two lasers passes through the objective and intersects a fluidic channel at different positions within an interrogation region, and wherein the fluid channel directs a flow of a plurality of fluorescently labeled particles through the interrogation region”: ‘595 discloses a microscope objective (objective 7) that is at a different orientation from the lasers and where the lasers pass through the objective to illuminate fluorescent labeled molecules ([0075]; Fig. 1). 
“a plurality of detectors comprising at least a first detector and a second detector”: ‘595 discloses a detector (detector 12; [0075]). 
“at least one optical element optically coupled to the objective and the plurality of detectors, wherein the at least one optical element is configured to (i)  direct a first wavelength of light emitted from the plurality of fluorescently labeled particles and transmitted through the objective to the first detector via a first optical path and (ii) direct a second wavelength of light emitted from the plurality of fluorescently labeled particles and transmitted through the objective to the second detector via a second optical path”: ‘595 discloses many optical elements that are optically coupled to the objective such as a dichroic mirror (mirror 8), a microscope tube lens (lens 9), pinholes 
‘595 differs from the instant claim regarding a first and second detectors.  However, ‘595 discloses one or more optical detectors ([0075]) and it would have been obvious to one of ordinary skill in the art at the time of filing to include a first and second detector within ‘595 in order to detect multiple wavelengths ([0076]).  
‘595 differs from the instant claim regarding a first and second dichroic.  
‘647 (Patt) discloses a system for the high-resolution, high-speed partial imaging of cells (Abstract) that for claim 1 includes mirrors (mirrors 405a, 405b; Fig. 4;[0024]) that are used to reflect a desired wavelength.  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the dichorics of ‘647 within ‘595 in order to reflect a desired wavelength.  The suggestion for doing so at the time would have been in order to reflect light at different wavelengths in order to have a different band of wavelengths sent to each sensor ([0024]).  
‘595 discloses using a tube lens, but differs from the instant claim regarding the tube lens being between a first and second dichroic.  
‘704 (Pratt) discloses a system for detecting fluorescence (Abstract) that for claim 1 includes have a tube lens (lens 224; Fig. 2) in between a first and second dichroic (Fig. 2; dichroics 216 & 226; [0056]).  
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to employ the tube lens of ‘704 within ‘595 in order to converge the collimated emissions 
Modified ‘595 differs from the instant claim regarding the device being a planar microfluidic chip with a flow channel.  It should be noted that these type of structures are common within the art and would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary.  
‘269 discloses a microfluidic chip with a flow chamber (Abstract) that for claim 1 includes a microfluidic chip with a flow cell, i.e. a flow chamber ([0027]).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the conventional microfluidic chip of ‘269 within ‘595 in order to analyze a sample.   The suggestion for doing so at the time would have been in order to characterize the adhesion of microspheres ([0027]). 
For claim 3, the detectors of ‘595 is being interpreted as a multi-element detector ([0075]). 
For claim 4, ‘595 differs from the instant claim regarding a third detector.  However, ‘595 discloses one or more optical detectors ([0075]) and it would have been obvious to one of ordinary skill in the art at the time of filing to include a third detector within ‘595 in order to detect multiple wavelengths ([0076]).  Furthermore, the optical element of ‘595 would be configured to direct light onto the third detector. 
For claim 5, ‘595 discloses that the labels can be excited by a variety of wavelengths and therefore, it would have been obvious to one of ordinary skill in the art at the time of filing in 
For claim 6, the dichroic mirror of ‘595 transmits the lasers and is capable of reflecting light of the particles ([0075]). 
For claim 7, the dichroic mirror of ‘595 is being interpreted as having a narrow transmission peak for each wavelength of light of the lasers ([0075]).  
For claim 8, since the dichroic mirror of ‘595 is used within a microscope, it is being interpreted as a dot optic (Fig. 1; [0075]). 
For claim 9, the mirror of ‘595 is fully capable of transmitting the laser to the objective and transmitting light to the detector ([0075]). 
For claim 10, the dichroic mirror of ‘595 is being interpreted as having a narrow transmission peak for each wavelength of light of the particles ([0075]).  ‘595 further discloses using a variety of labels that are excited by different wavelengths of light ([0091]).  
For claim 11, since the dichroic mirror of ‘595 is used within a microscope, it is being interpreted as a dot optic (Fig. 1; [0075]). 
For claim 21, ‘595 discloses that the wavelength of the laser used can be selected by one of ordinary skill in the art based on the optical properties of the molecules to be illuminated ([0060]).  Therefore, it would be a matter of simple substitution for one of ordinary skill in the art to employ two different wavelengths of the laser in order to illuminate the sample.  
For claim 22, ‘595 discloses a plurality of spectral filters and it would have been obvious to one of ordinary skill in the art at the time of filing to include a filter for each optical path in order to filter out unwanted light ([0075]).  
For claim 25, the device of modified ‘595 is fully capable of being disposable.  


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2002/0102595 A1 – hereafter ‘595) in views of Patt (US 2011/0204256 A1 – hereafter ‘256), Pratt et al. (US 2010/0193704 A1 – hereafter ‘704) and Morozov (US 2006/0263269 A1 – hereafter ‘269) and in further view of Wilson, JR. et al. (US 2002/0045190 A1 – hereafter ‘190).
Modified ‘595 differs from claim 26 regarding a sorting architecture.  
‘190 discloses a method for the high-throughput screening of catalysts (Abstract) that for claim 26 includes a sorting system ([0030]; Fig. 2) where this is being interpreted as the sorting architecture of the instant claim.  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the sorting system of ‘190 within modified ‘595 in order to sort out desired particles.  The suggestion for doing so at the time of filing would have been in order to facilitate sorting of a resulting product ([0076]).  


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2002/0102595 A1 – hereafter ‘595) in views of Patt (US 2011/0204256 A1 – hereafter ‘256), Pratt et al. (US 2010/0193704 A1 – hereafter ‘704) and Morozov (US 2006/0263269 A1 – hereafter ‘269) and in further view of Carman et al. (US 2014/0221239 A1 – hereafter ‘239).
Modified ‘595 differs from the limitations of claims 12 and 13.  
‘595 discloses a method for detecting nucleic acids (Abstract) that includes the following limitations for claim 12, ‘239 discloses a forward scatter detector (detector 206; [0058]; [0059]) and for claim 13, ‘239 discloses a side scatter detector (detector 208; [0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the forward and side scatter detectors of ‘239 within modified ‘595 in order to detect the particles.  The suggestion for doing so at the time would have been in order to detect both the scattered and fluorescence radiation ([0058]).  
‘595 differs from the instant claim 14.  
For claim 14, the embodiment used to reject claim 13 does not specify having an optical element that directs a portion of the laser light to an upstream portion of the channel.  It should be noted that reflective surfaces (surfaces 408, 410, 412; [0094]) may be used to reflect a portion of the beams to different sections of the fluid channel ([0094]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the surfaces of ‘239 within modified ‘595 and ‘239 in order to examine the droplets at different portions of the channel.  The suggestion for doing so at the time would have been in order to search for multiple different nucleic acids ([0098]). 


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2002/0102595 A1 – hereafter ‘595) in views of Patt (US 2011/0204256 A1 – hereafter ‘256), Pratt et al. (US 2010/0193704 A1 – hereafter ‘704) and Morozov (US 2006/0263269 A1 – .
Modified ‘595 differs from the instant claims regarding a beam splitter and a mirror.  However, ‘595 discloses using beam splitters such as dichroic mirrors and which would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary. 
‘446 discloses a flow cytometer (Abstract) that for claims 23 and 24 includes using beam splitters such as a half-silvered mirror or a multi-layered dielectric beam splitter (Fig. 4; beamsplitter 33; [0102]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the conventional and well-known beam splitter of ‘446 within modified ‘595 in order to separate a desired wavelength from either an excitation beam or an emission beam.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799